DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim14 is objected to because of the following informalities:  In line 5, a colon is missing after the term “to.” Please insert -- : -- after the term “to” to read  -- to: --, in one instance.  Appropriate correction is required.
Claim 15, claim 15 is more likely to depend on claim 14 and not  “15” itself. Appropriate clarification or correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Clams 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1,  in the recitation “ … providing a profile for the application by measuring performance of the 5G network in carrying application data” is unclear to what “performance is measured” as the claim just reads “by measuring performance of the 5G  network in carrying application data”. That is, it is not clear to one of skilled in the art to know how a specific profile for the specific application can be provided, thus giving rise to lack of clarity for which protection is sought.
Nonetheless, upon reading into the original disclosure, paragraphs 71 and page 72 in conjunction with Figure 13, recite that “…At block 1320, behaviors of the application are observed by the profiler, including the demand characteristics, while the application is supported on the temporary slice,” e.g., [00071], and “ [0072]   At block 1325, the profiler can generate a profile for the application using the observed application behaviors including the application's demand patterns. In typical implementations, as noted above, the application profile is generally defined in terms of throughput and reliability over time although other metrics can also be utilized.”  Thus, ‘the profiler can generate a profile for the application using observed application behaviors  … .’ 
Furthermore, claim 1 is unclear as to which or what entity or entities perform the recited steps of “providing a profile for each pre-defined slice type by measuring performance …,” providing a  profile for the application,”  and “comparing the application profile to each of the slice type profiles … .” As recited, it is unclear whether the steps are performed by a UE, a network, or other entity(s).
Claims 2-8 are also rejected are at least for the same reasons discussed above and/or by virtue of their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-15, and 17- 20 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by applicant’s submission of prior art Corston-Petrie et al. (GB 2574815).
Regarding claim 1, Corston discloses a computer-implemented method for matching applications to different pre-defined slice types in a 5G (fifth generation) network (Abstract, states that “requirement  data is identified that indicates a network requirement  …. For one or more metrics for a user equipment to access a service of a service provider. Network capability data is identified … The requirement data is compared to at least one of the network slice capability data for the second network slice .. determining the UE should access the service using the first network slice based on the comparison …” Also, Figure 1), comprising:
providing a profile for each pre-defined slice type by measuring performance of slices of each type in carrying data aggregated from a plurality of applications executing on a respective plurality of user equipment (UE) (Table 1m Figure 2, and page 7, ll. 10-24, “… memory 155 stores a network slice capability database which includes a profile for each network slice in  the cellular telecommunications network …”);
receiving a request to access the 5G network from an application that is executing on the UE (Figure 5 and page 9, ll. 3-12, “the first UE 10 establishes an initial connection with the cellular network 1 via first base station  30… the first network slice being a base network slice for the first network operator”); responsive to the access request, providing temporary access to the application on the 5G network (Figure 5 and page 9, ll. 3-12, “the first UE 10 establishes an initial connection with the cellular network 1 via first base station  30… the first network slice being a base network slice for the first network operator, this initial connection is established on the first network slice … the UE 10 is connected via the first network slice”);
providing a profile for the application by measuring performance of the 5G network in carrying application data (page 9,  ll. 27-30, “The service provider network element identifies and retrieves the requirement profile for the content and version within the request … a response message is prepared, including each threshold and weighting of the requirement profile and is sent to the first UE … including the minimum bandwidth for each slice, i.e., “measuring performance”);
comparing the application profile to each of the slice type profiles to identify a closest match  (Figure 5 and page 9,  ll. 27-30, “The service provider network element identifies and retrieves the requirement profile for the content and version within the request … a response message is prepared, including each threshold and weighting of the requirement profile and is sent to the first UE … the first baes station broadcasts … the capability data of all network  slide, the maximum latency for each network slice … including the minimum bandwidth for each slice .. jitter .., packet loss ….,, priority value for each network slice … the first UE performs a matching function between the requirement profile  .. to identify the preferred network slice from the available network slices … The iterative process is performed until the first UE selects  the highest priority network slice that satisfies all requirements of the requirement profile, which will thereafter be used for  accessing and consuming the content from the service provider”);
and providing ongoing access to the application on a slice with a slice type profile having the identified closest match to the application profile (Figure 5 and page 9,  ll. 27-30, “the first UE performs a matching function between the requirement profile  .. to identify the preferred network slice from the available network slices … The iterative process is performed until the first UE selects  the highest priority network slice that satisfies all requirements of the requirement profile, which will thereafter be used for  accessing and consuming the content from the service provider”).
Regarding claim 4, Corston discloses the computer-implemented method of claim 1 in which the performance is measured using metrics comprising one or more of availability, throughput, latency, bit/packet error rate, or energy (page 7, ll. 17-20, Table 1: “latency,” “packet loss,” “Bandwidth.”).
Regarding claim 5, Corston discloses the computer-implemented method of claim 1 in which the performance measuring is based on a portion of the 5G network including one or more of RAN (radio access network), mobile core, or cloud, or the performance measuring is performed end-to-end (Figure 5 and page 9, ll. 3-12, “the first UE 10 establishes an initial connection with the cellular network 1 via first base station  30… the first network slice being a base network slice for the first network operator”).
Regarding claim 7, Corston discloses the computer-implemented method of claim 1 further including providing the temporary access responsive to the application failing to identify a pre-defined slice type (Figure 5 and page 9, ll. 3-12, “the first UE 10 establishes an initial connection with the cellular network 1 via first base station  30… the first network slice being a base network slice for the first network operator, this initial connection is established on the first network slice … the UE 10 is connected via the first network slice”).
Regarding claim 8, Corston discloses the computer-implemented method of claim 1 in which service for the temporary access is provided on one of a best effort basis or no guarantee basis (Figure 5 and page 9, ll. 3-12, “the first UE 10 establishes an initial connection with the cellular network 1 via first base station  30… the first network slice being a base network slice for the first network operator, this initial connection is established on the first network slice … the UE 10 is connected via the first network slice”).
Claim 9 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Corston, “a processor 113,” and “memory 117,” Figure 1, page 8, ll. 7-14).
Regarding claim 10, Corston discloses the one or more hardware-based non-transitory computer-readable memory devices of claim 9 in which the computer-executable instructions, when executed, further cause the computing device to switch the application from the temporarily-utilized selected slice to utilizing a slice of the type with the identified profile to carry application data over the 5G network (Figure 5 and page 9,  ll. 27-30, “the first UE performs a matching function between the requirement profile  .. to identify the preferred network slice from the available network slices … The iterative process is performed until the first UE selects  the highest priority network slice that satisfies all requirements of the requirement profile, which will thereafter be used for  accessing and consuming the content from the service provider”).
Regarding claim 11, Corston discloses the one or more hardware-based non-transitory computer-readable memory devices of claim 9 in which each slice type is associated with a pre-defined service provided on the 5G network  (Figure 5 and page 9,  ll. 27-30, “the first UE performs a matching function between the requirement profile  .. to identify the preferred network slice from the available network slices … The iterative process is performed until the first UE selects  the highest priority network slice that satisfies all requirements of the requirement profile, which will thereafter be used for  accessing and consuming the content from the service provider”).
Regarding claim 12, Corston discloses the one or more hardware-based non-transitory computer-readable memory devices of claim 9 in which the request does not identify a slice type because the application is unaware of the slice type (page 1, ll. 29- page 2, ll. 2, page 3, ll. 10-16).
Claim 13 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Corston, Figure 1, UE 10, and  “a processor 113,” Figure 1, page 8, ll. 7-14).
Regarding claim 15, Corston discloses the computing device of claim 15 in which the computer-executable instructions, when executed by the least one processor, further cause the computing device to store the slice type profiles in a data store (page 8, ll. 17-20, 117 stores a content requirement profile database).
Regarding claim 17, Corston discloses the computing device of claim 14 in which each slice type is identified by a unique SST (Slice/Services Type) value defined by 3GPP (3rd Generation Partnership Project) (page 7, Table 1).
Regarding claim 18, Corston discloses the computing device of claim 14 in which the computer-executable instructions, when executed by the least one processor, further cause the computing device to determine data traffic demand by the application and in which the created application profile is based, at least in part, on the determined data traffic demand (page 9,  ll. 27-30, “The service provider network element identifies and retrieves the requirement profile for the content and version within the request … a response message is prepared, including each threshold and weighting of the requirement profile and is sent to the first UE … including the minimum bandwidth for each slice, i.e., “measuring performance”).
Regarding claim 19, Corston discloses the computing device of claim 14 in which each slice type is associated with a unique 5G network service offering (Figure 5 and page 9,  ll. 27-30, “the first UE performs a matching function between the requirement profile  .. to identify the preferred network slice from the available network slices … The iterative process is performed until the first UE selects  the highest priority network slice that satisfies all requirements of the requirement profile, which will thereafter be used for  accessing and consuming the content from the service provider”).
Regarding claim 20, Corston discloses the computing device of claim 14 in which each slice type is associated with a respective service level agreement (SLA) among a plurality of SLAs (Figure 5 and page 9,  ll. 27-30, “the first UE performs a matching function between the requirement profile  .. to identify the preferred network slice from the available network slices … The iterative process is performed until the first UE selects  the highest priority network slice that satisfies all requirements of the requirement profile, which will thereafter be used for  accessing and consuming the content from the service provider”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corston-Petrie et al. (GB 2574815) in view of Kommula et al (2020/0366611).
Regarding claim 2, Corston discloses the method of claim 1, above,  but in which the measuring of performance of slices of each type in carrying the aggregated data is performed over one or more pre-defined time intervals.
In similar endeavor of monitoring slice-specific performance, Kommula discloses measuring of performance of slices of each type in carrying the aggregated data is performed over one or more pre-defined time interval ([0035], “… The telematics data can be any performance data relating to slices that are routed to the switches. … The agent can periodically report slice-specific telematics data or can be polled periodically by the monitoring module. The telematics data can include performance attributes such as switch latency, slice latency, ..”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Corston with the mechanisms of Kommula to include measuring of performance of slices as taught by Kommula in order to monitor the slice network system accurately and determine any performance failures more efficiently.
Regarding claim 3, Kommula further discloses the computer-implemented method of claim 1 in which the measuring of the performance of the 5G network in carrying application data is performed over one or more pre- defined time intervals ([0035], “… The telematics data can be any performance data relating to slices that are routed to the switches. … The agent can periodically report slice-specific telematics data or can be polled periodically by the monitoring module. The telematics data can include performance attributes such as switch latency, slice latency, ..”).
Regarding claim 6, Kommula further discloses the computer-implemented method of claim 1 further including periodically updating the slice type profiles and application profile responsively to changed 5G network conditions ([0084] Virtual components can separately report performance to the virtual analytics engine. In one example, both the virtual and physical layers are analyzed to determine when to change a slice path).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Corston with the mechanisms of Kommula to include periodically updating the slice type profiles and application profile responsively to changed 5G network conditions as taught by Kommula in order to avoid congestion, which based on performance data from the physical layer can be one reason for changing a slice path.
Claim 16 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220322211 to Maria: Update, modify, change, reassign, etc., an access value, and similarly, a network slice access parameter, for UEs based on indications from a customer.
US 20190109768 to Senarath et al: The customer may directly query the provider, without knowing what are the available slice types, or chooses a high-level slice type (A2) to prepare the request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644